 
 
I 
108th CONGRESS 2d Session 
H. R. 5021 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. Pascrell introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain pepperoncini prepared or preserved otherwise than by vinegar or acetic acid in concentrations less than .5%. 
 
 
1.Certain pepperoncini prepared or preserved otherwise than by vinegar or acetic acid in concentrations less than .5% 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.07 Pepperoncini, prepared or preserved otherwise than by vinegar or acetic acid in concentrations less than .5% (provided for in subheading 2005.90.97)FreeNo changeNo changeOn or before 12/31/2007 . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
